FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

between

Evans Bank, N.A., Evans Bancorp, Inc.

and

David J. Nasca

﻿

THIS AGREEMENT is made this 21st day of September __, 2020, by and between by
and between Evans Bank, N.A. (the “Bank”), Evans Bancorp, Inc. (the “Company”),
and David J. Nasca (the “Executive”). Any reference to the “Employer” shall mean
both the Company and the Bank.

WHEREAS, the Employer and the Executive are parties to an Employment Agreement
effective September 9, 2009; and

WHEREAS, the Employer and the Executive have mutually agreed to modify certain
terms of the Executive’s Employment Agreement; and

NOW, THEREFORE, in consideration of the mutual promises set forth below, to be
performed one for the other, the parties agree to revise Sections 2(a), 2(b),
4(a), 4(b), 4(c),  6(b), 6(c), 7, 9(b), 10, 11 and Appendix A paragraphs 1 and 2
(but Appendix A is attached in its entirety) with all terms made effective on
September 21,   2020, as follows:

﻿

2. TERM AND DUTIES.

﻿

(a) Term of Contract. 

i.



Effective as of October 27, 2019, the Executive's period of employment with the
Employer under this Agreement shall begin on October 27, 2019 and continue for a
period of thirty six (36) months, that is until October 27, 2022, unless the
parties agree that the Employment Period shall end on an earlier date.  

ii.



Effective as of October 27, 2022, the Executive’s period of employment shall
continue on October 27, 2022 for a period of one (1) year and renew daily so
that at all times the Executive has a remaining one (1) year term,  except as
provided in 2(b)(i) and (ii) below,  and the Employment Period shall expire and
this  Agreement shall terminate on October 27, 2025, unless the parties agree
that the Employment Period shall end on an earlier date

(b) Non-Renewal Notice. 

i.



The Bank may give the Executive written notice of non-renewal (“Non-Renewal
Notice”) of the period of employment for the one (1) year term beginning on
October 27, 2022 whereby the Employment Period shall end on the date that is one
(1) year after the date of the Non-Renewal Notice.





Page 1 of 10

 

--------------------------------------------------------------------------------

 

﻿

ii.



The Executive may give the Bank written notice of non-renewal (“Non-Renewal
Notice”) of the period of employment for the one (1) year term beginning on
October 27, 2022 whereby the Employment Period shall end on the date that is one
(1) year after the date of the Non-Renewal Notice.

﻿

iii.



The non-renewal of the Executive’s period of employment in this Agreement does
not render the Executive eligible in any way for a severance agreement/payment
set forth in Paragraph 4 of this Agreement or otherwise. 

 

4.



PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

﻿

(a) Upon the occurrence of an Event of Termination (as herein defined), the
provisions of this section shall apply. As used in this Agreement, an “Event of
Termination” shall not mean non-renewal of this Agreement by the Bank or
Executive, as set forth in paragraph 2(b) above, but shall mean and include any
one or more of the following:

. . . (Subsections (i), (ii) and (iii) remain and are unchanged)

(b) Effective through and including October 27, 2022 – Within 30 days following
the occurrence of an Event of Termination, the Employer shall pay Executive, or,
in the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
lump sum cash amount equal to three times the sum of (x) highest annual rate of
Base Salary paid to Executive at any time under the Agreement, and (y) the
average annual incentive bonus paid to Executive during the three completed
calendar years preceding the Event of Termination; provided, however, that if
such payment is made in connection with an involuntary termination of employment
or voluntary resignation for Good Reason within two years after a Change in
Control, then such payment is conditioned upon the Executive signing a general
release acceptable to the Employer, in substantially the form set forth as
Appendix A to this Agreement. Such payment shall not be reduced in the event
Executive obtains other employment following termination of employment. Upon an
Event of Termination, the Executive shall have such rights as specified in any
other employee benefit plans or programs maintained by the Employer, as may be
in effect from time to time, and shall specifically include pay for accrued
unused PTO pursuant to Evans policy.

Notwithstanding the preceding paragraph, if an Event of Termination occurs after
October 27, 2022 this paragraph will control. Following the occurrence of an
Event of Termination (which – for purposes of this sentence, shall exclude what
is described in Section 4(a)(iii) concerning Change in Control), the Employer
shall pay Executive, as severance pay or liquidated damages, or both, an amount
equal to the sum of (x) highest annual rate of Base Salary paid to Executive at
any time under the Agreement, and (y) the average annual incentive bonus paid to
Executive during the three completed calendar years preceding the Event of
Termination.  If the Event of Termination is made in connection with an
involuntary termination of employment or voluntary resignation for Good Reason
within two years after a Change in Control, as set forth in in Section
4(a)(iii), then the Employer shall pay Executive, as severance pay or liquidated
damages, or both, an amount equal to two times the sum of (x) highest annual
rate of Base Salary paid to Executive at any time under the Agreement, and (y)
the average annual incentive bonus paid to Executive during the three completed
calendar years preceding the Event of Termination with such payment conditioned
upon the Executive signing a general release acceptable to the



Page 2 of 10

 

--------------------------------------------------------------------------------

 

Employer, in substantially the form set forth as Appendix A to this Agreement.
Such payment shall be made to the Executive or, in the event of his subsequent
death to his beneficiary or beneficiaries, or his estate, as the case may be,
within 30 days following the occurrence of an Event of Termination.   Such
payment shall be paid in a lump sum.   Upon an Event of Termination, the
Executive shall have such rights as specified in any other employee benefit
plans or programs maintained by the Employer, as may be in effect from time to
time, and shall specifically include pay for accrued unused PTO pursuant to
Evans policy.

(c)  Upon the occurrence of an Event of Termination, the Employer will continue
to provide, under the same cost-sharing arrangement as is in effect upon the
Event of Termination, life insurance and non-taxable medical and health
insurance coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Employer for Executive prior to his
termination, except to the extent such coverage may be changed in its
application to all Employer employees. If prior to October 27, 2022, then such
coverage shall cease 36 months following the Event of Termination.  If on or
after October 27, 2022, then such coverage shall cease 12 months  (or less
equivalent to the term remaining on the Agreement if Non-renewal Notice has been
provided) following the Event of Termination.

﻿

6.TERMINATION FOR DISBILITY OR DEATH 

. . .

(b) Executive shall participate in the short and long term disability plans and
benefits offered by the Bank to senior executives, including, but not limited
to, (i) long term disability income replacement benefits equal to no less than
60% of Executive's base salary and bonus, based on Executive being unable to
perform the required functions of Executive's own occupation and (ii)
supplemental retirement benefits under a long-term disability program, such
that, in the event the Executive receives long term disability benefits, an
additional amount will be credited for the benefit of the Executive and will be
paid at the time and in the form specified in the plan documents.

(c)The Employer will cause to be continued, under the same cost-sharing
arrangement as is in effect for active employees, life insurance and non-taxable
medical and health insurance coverage substantially comparable, as reasonable or
customarily available, to the coverage maintained by the Employer for Executive
prior to his termination for Disability, except to the extent such coverage may
be changed in its application to all Employer employees or not available on an
individual basis to an employee terminated for Disability. This coverage shall
cease upon the earlier of (i) Executive's full-time employment by another
employer; (ii) Executive attaining the age of 65; or (iii) Executive's death.
Upon a termination of Executive's employment due to Disability, the Executive
shall have such rights as specified in any other employee benefit plans or
programs maintained by the Employer, as may be in effect from time to time and
shall specifically include pay for accrued unused PTO pursuant to Evans policy.

. . .

﻿

﻿





Page 3 of 10

 

--------------------------------------------------------------------------------

 

7. TERMINATION UPON RETIREMENT.

Termination of Executive's employment based on “Retirement” shall mean
termination of Executive's employment at age 65 or in accordance with any
retirement policy established by the Board with Executive's consent with respect
to him. Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Employer and other
plans to which Executive is a party and shall specifically include pay for
accrued unused PTO pursuant to Evans policy.

. . .

﻿

9. NOTICE.

﻿

. . .

(b) Any other purported termination by the Employer or by Executive shall be
communicated by a Notice of Termination to the other party. If, within 30 days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration as provided in
Section 19 of this Agreement. Notwithstanding the pendency of any such dispute,
the Employer shall continue to pay Executive his Base Salary, and other
compensation and benefits (including, without limitation, health insurance
coverage) in effect when the notice giving rise to the dispute was given (except
as to termination of Executive for Cause); provided, however, that such payments
and benefits shall not continue (1) beyond the date that is 36 months from the
date of the Notice of Termination when the Notice of Termination is provided
prior to October 27, 2022 or (2) beyond the date that is 12 months (or less
equivalent to the term remaining on the Agreement when Non-renewal Notice has
been provided) from the date of the Notice of Termination when the Notice of
Termination is provided on or after October 27, 2022.  In the event the
voluntary termination by Executive of his employment for Good Reason is disputed
by the Employer, and if it is determined in arbitration that Executive is not
entitled to termination benefits pursuant to this Agreement, he shall return all
cash payments made to him pending resolution by arbitration, with interest
thereon at the prime rate as published in The Wall Street Journal from time to
time if it is determined in arbitration that Executive's voluntary termination
of employment for Good Reason was not taken in good faith and not in the
reasonable belief that grounds existed for his voluntary termination for Good
Reason. If it is determined that the Executive is entitled to receive severance
benefits under this Agreement, then any continuation of Base Salary and other
compensation and benefits made to the Executive under this Section 9 shall
offset the amount of any severance benefits that are due to the Executive under
this Agreement.

. . .

﻿

10.



POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.

. . .





Page 4 of 10

 

--------------------------------------------------------------------------------

 

(c) Executive agrees that he shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive's assigned duties and for the benefit of the Company
or the Bank, either during the period of the Executive's employment or at any
other time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating or belonging to the Company or the Bank, any of their
respective subsidiaries, affiliated companies or businesses, which shall have
been obtained by the Executive during the Executive's employment with the
Company or the Bank. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes known
to the public subsequent to disclosure to the Executive through no wrongful act
of the Executive of any representative of the Executive; or (iii) the Executive
is required to disclose by applicable law, regulation or legal process including
compliance with the Defend Trade Secrets Act and the whistleblower provisions of
Rule 21F-17 of the Securities and Exchange Act of 1934 (provided that the
Executive provides the Company and the Bank, as the case may be, with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
or Bank, as the case may be, at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses (i)
and (ii) of the preceding sentence, the Executive's obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

﻿

11. SOURCE OF PAYMENTS AND INTENDED COMPLIANCE.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive, and if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

It is intended that all terms and payments under this Agreement comply with Code
Section 409A if necessary to comply with Code Section 409A, and this Agreement
will be interpreted and administered in accordance with this intent. If any
payment or the provision of any benefit under the Agreement that is conditioned
on Executive signing and not revoking a general release represents deferred
compensation subject to Code Section 409A, and the period in which Executive may
review and revoke the general release begins in one calendar year and ends in a
second calendar year, then any such payment or the provision of any such benefit
will in all cases not be paid or provided (or commence to be paid or provided)
until the second calendar year. If payment or provision of any amount or benefit
under this Agreement at the time specified would subject such amount or benefit
to any additional tax under Code Section 409A, the payment or provision of such
amount or benefit will be postponed, if possible, to the earliest commencement
date on which the payment or provision of such amount or benefit could be made
without incurring such additional tax. The Employer agrees to amend the
Agreement in order to comply with Code Section 409A and avoid the imposition of
additional tax under Code Section 409A; provided, however, that no amendment is
required if such amendment would increase the amount payable by the Employer
under the Agreement. For the avoidance of doubt, the provisions of this Section
11 are intended to complement, not supplant, the provisions in Sections 4(d) and
4(e) of the Agreement.

﻿

﻿





Page 5 of 10

 

--------------------------------------------------------------------------------

 





Page 6 of 10

 

--------------------------------------------------------------------------------

 



APPENDIX A

ACKNOWLEDGMENT AND RELEASE

This Acknowledgment and Release (the “Acknowledgment and Release”) is entered
into as of ________________________, by and between David J. Nasca
(“Executive”), Evans Bank, NA (the “Bank”) and Evans Bancorp, Inc. (the
“Company”).

WHEREAS, the Executive, the Bank and the Company have entered into an employment
agreement dated ________________________ (the “Employment Agreement”); and

WHEREAS, the Executive, the Bank and the Company have agreed to terminate the
Employment Agreement in exchange for payment of the severance benefits described
in the Employment Agreement, which payment is contingent upon the execution of
this Acknowledgment and Release;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, it is
agreed as follows:

1. Consideration.  In full satisfaction of the benefits payable under the
Employment Agreement (other than the Bank's obligation to continue life
insurance and non-taxable medical and health insurance coverage following the
date of termination of employment for (a) 36 months if prior to October 27,
2022 or (b) 12 months, or less equivalent to the term remaining on the Agreement
when Non-renewal Notice has been provided, if after October 27, 2022) no later
than ________________________, the Bank shall pay the Executive a lump sum
payment in the amount of $____________ (the “Payment”).

2. Release and Waiver.

(a) Executive hereby agrees that the Payment will be in full satisfaction of all
obligations of the Bank and the Company to Executive under the Employment
Agreement, other than the Bank's obligation to continue life insurance and
non-taxable medical and health insurance coverage following the date of
termination of employment for (a) 36 months if prior to October 27, 2022 or (b)
12 months,  or less equivalent to the term remaining on the Agreement when
Non-renewal Notice has been provided,  if after October 27, 2022.

(b) Executive, on behalf of himself, his heirs and assigns, irrevocably and
unconditionally releases the Bank and the Company from all claims,
controversies, liabilities, demands, causes of action, debts, obligations,
promises, acts, agreements, and damages of whatever kind or nature, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, liquidated
or contingent, actual or potential, jointly and individually, that he has had or
now has, based on any and all aspects of the Agreements, including, but not
limited to, any and all claims for breach of express or implied contract or
covenant of good faith and fair dealing (whether written or oral), all claims
for retaliation or violation of public policy, breach of promise, detrimental
reliance or tort (e.g., intentional infliction of emotional distress,
defamation, wrongful termination, interference with contractual or advantageous
relationship, etc.), whether based on common law or otherwise; all claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the Equal
Pay Act, the Fair Labor Standards Act (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Employee Retirement Income Security Act
(“ERISA”), the Family and Medical Leave Act, the National Labor Relations Act,
the Rehabilitation Act, the Older Worker Benefits Protection Act, the New York
Human Rights Law, the New York Labor Law, the Constitution



Page 7 of 10

 

--------------------------------------------------------------------------------

 

of the State of New York, claims for emotional distress, mental anguish,
personal injury, loss of consortium; any and all claims that may be asserted on
Executive's behalf by others (including the Equal Employment Opportunity
Commission), or any other federal, state or local laws or regulations relating
to employment or benefits associated with employment. The foregoing list is
meant to be illustrative rather than inclusive. Notwithstanding the above, it is
understood that Executive does not waive any rights he may have to vested
benefits under any tax-qualified retirement, restricted stock or stock option
awards, or any other benefit plan, contract or arrangement.

(c) Executive waives the rights and claims to the extent set forth above, and he
also agrees not to institute, or have instituted, a lawsuit against the Bank
and/or the Company based on any such waived claims or rights.

(d) Executive acknowledges that he/she has been instructed to, and has had the
opportunity to review this Acknowledgment and Release with an attorney or any
representative of his/her choosing before signing it. Executive further
acknowledges that he/she has twenty-one (21) days from the date Executive
receives this Acknowledgement and Release to consider this Acknowledgment and
Release. Executive further acknowledges that he/she was given information about
other employees laid off and retained within his/her department (if any),
including their ages, and has had an opportunity to consider and review this
information along with this Acknowledgment and Release.

(e) Executive shall have seven (7) days after signing this Acknowledgment and
Release to revoke it. This Acknowledgment and Release shall not be effective nor
will any consideration be provided until after the revocation period has passed.
A revocation of this Acknowledgment and Release shall be written and shall not
be effective unless actually received by the Bank and the Company on or before
the 7th day after this Acknowledgment and Release has been signed.

(f) EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL AND FINAL BAR
TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST THE BANK AND/OR
THE COMPANY, TO THE EXTENT PROVIDED ABOVE BUT THAT IT DOES NOT RELEASE ANY
CLAIMS THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT OR NOT OTHERWISE
ADDRESSED HEREIN.

3. General Provisions.

(a) Heirs, Successors and Assigns.  The terms of this Acknowledgment and Release
shall be binding upon the parties hereto and their respective heirs, successors
and assigns, including but not limited to the Bank and the Company.

(b) Final Agreement.  This Acknowledgment and Release represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral. The terms of this
Acknowledgment and Release may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.

(c) Governing Law.  This Acknowledgment and Release shall be construed, enforced
and interpreted in accordance with and governed by the laws of the State of New
York, without reference to its principles of conflicts of law.

(d) Counterparts.  This Acknowledgment and Release may be executed in one or
more counterparts, each of which counterpart, when so executed and delivered,
shall be deemed an original and all of which counterparts; taken together, shall
constitute but one and the same agreement.



Page 8 of 10

 

--------------------------------------------------------------------------------

 

(e) Severability.  Any term or provision of this Acknowledgment and Release
which is held to be invalid or unenforceable shall be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Acknowledgment and
Release.

IN WITNESS WHEREOF, the parties hereto have signed this Acknowledgment and
Release and the Executive hereby declares that the terms of this Acknowledgement
and Release have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.

EXECUTIVE

_________________               By:________________________

Date                        David J. Nasca

EVANS BANK, N.A.

_________________By: ________________________

DateName: ________________________

Title:________________________

EVANS BANCORP, INC.

_________________By: ________________________

DateName: ________________________

Title: ________________________

﻿





Page 9 of 10

 

--------------------------------------------------------------------------------

 



The foregoing amendments shall become effective on September 21,  2020 and
continue in effect thereafter through the term of this Agreement, unless
subsequently modified by the parties in writing.  All other provisions of the
September 9, 2009  Employment Agreement not specifically addressed herein shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Bank have each caused this Agreement to
be executed by its duly authorized representative, and Executive has signed this
Agreement, effective as of the date first above written.

EVANS BANCORP, INC.

By: /s/ Thomas H. Waring, Jr.

Name: Thomas H. Waring, Jr.

Title: Director

Sworn to before me this __21___
day of September, 2020

/s/____________________

Notary Public

EVANS BANK, N.A.

By: /s/ Thomas H. Waring, Jr.

Name: Thomas H. Waring, Jr.

Title: Director

Sworn to before me this __21___
day of September, 2020

/s/____________________

Notary Public

EXECUTIVE

By: /s/ David J. Nasca

                       David J. Nasca 

Sworn to before me this _15th____
day of September, 2020

/s/_____________________

Notary Public



Page 10 of 10

 

--------------------------------------------------------------------------------